Name: Commission Regulation (EC) NoÃ 1155/2008 of 20Ã November 2008 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 21.11.2008 EN Official Journal of the European Union L 310/7 COMMISSION REGULATION (EC) No 1155/2008 of 20 November 2008 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 164(2), last subparagraph, and Article 170 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products referred to in Part XX of Annex I to that Regulation and prices in the Community for those products may be covered by an export refund. (2) In view of the current situation on the market in poultrymeat, export refunds should be fixed in accordance with the rules and criteria provided for in Articles 162 to 164, 167, 169 and 170 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that refunds may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products which are authorised to move freely in the Community and bear the identification mark provided for in Article 5(1)(b) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2). Those products should also comply with the requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3). (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. The products on which the export refunds provided for in Article 164 of Regulation (EC) No 1234/2007 may be paid, subject to the conditions laid down in paragraph 2 of this Article, and the amounts of those refunds are specified in the Annex to this Regulation. 2. The products on which a refund may be paid under paragraph 1 shall meet the requirements under Regulations (EC) Nos 852/2004 and 853/2004 and, in particular, shall be prepared in an approved establishment and comply with the identification marking conditions laid down in Section I of Annex II to Regulation (EC) No 853/2004. Article 2 This Regulation shall enter into force on 21 November 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 139, 30.4.2004, p. 1. Corrected version in OJ L 226, 25.6.2004, p. 3. ANNEX Export refunds on poultrymeat applicable from 21 November 2008 Product code Destination Unit of measurement Amount of refund 0105 11 11 9000 A02 EUR/100 pcs 0,47 0105 11 19 9000 A02 EUR/100 pcs 0,47 0105 11 91 9000 A02 EUR/100 pcs 0,47 0105 11 99 9000 A02 EUR/100 pcs 0,47 0105 12 00 9000 A02 EUR/100 pcs 0,94 0105 19 20 9000 A02 EUR/100 pcs 0,94 0207 12 10 9900 V03 EUR/100 kg 30,00 0207 12 90 9190 V03 EUR/100 kg 30,00 0207 12 90 9990 V03 EUR/100 kg 30,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The other destinations are defined as follows: V03 A24, Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran.